 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TERRY SHORTS,                                     No. 2:19-cv-0797 KJM KJN P
12                       Petitioner,
13            v.                                        ORDER
14    C. PFEIFFER,
15                       Respondent.
16

17           Petitioner has renewed his request for the appointment of counsel. Petitioner claims that

18   counsel must be appointed for an indigent petitioner when a court issues an order to show cause.

19   (ECF No. 20 at 1, citing Rule 4.551(c)(2), Cal. R. Ct.) However, this court is not bound by state

20   court rules.

21           Rather, as petitioner was earlier informed, there is no absolute right to appointment of

22   counsel in federal habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996).

23   Title 18 U.S.C. § 3006A authorizes the appointment of counsel at any stage of the case “if the

24   interests of justice so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases. In this case, the

25   court does not find that the interests of justice would be served by the appointment of counsel.

26           Shortly before petitioner filed his motion, respondent filed a motion to dismiss this action

27   as barred by the statute of limitations. Good cause appearing, petitioner is granted an extension

28   of time in which to file an opposition to the motion.
 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. Petitioner’s motion for appointment of counsel (ECF No. 20) is denied without

 3   prejudice; and

 4            2. Petitioner is granted 45 days from the date of this order in which to file an opposition

 5   to respondent’s motion to dismiss.

 6   Dated: August 22, 2019

 7

 8

 9
     shor0797.110
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
